Citation Nr: 1516149	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disability, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney condition, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992 and from October 1998 to July 2006. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 1994, the RO denied the Veteran's claims for service connection for joint soreness, to include wrist pain and a kidney infection.

2.  The evidence associated with the claims file subsequent to the May 1994 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a left wrist disability.

3.  The evidence associated with the claims file subsequent to the April 2008 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for a kidney condition.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision which denied service connection for joint soreness, to include wrist pain and a kidney condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

2.  The evidence received since the May 1994 denial is not new and material, and the claim for service connection for a left wrist disability is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The evidence received since the May 1994 denial is not new and material, and the claim for service connection for a kidney condition is not reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In an October 2007 letter, issued prior to the initial adjudication of the claims to reopen, the Veteran was advised of VA's duties to notify and assist in the development of the claims.  She was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the October 2007 letter, and notified of the evidence required under Kent, supra, regarding new and material evidence to reopen a previously denied claim, in January and March 2014 letters. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There was a timing deficiency in that the January and March 2014 letters were sent after the initial adjudication of the claims to reopen.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, the timing deficiency was cured by readjudication of the claims in a supplemental statement of the case issued in April 2014.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and private treatment records.  The Veteran was also afforded a VA examination for her claimed left wrist and kidney disabilities in November 2007.

The claim was remanded in August 2013 so that the Veteran could be provided proper notice under Kent and to afford the Veteran another VA eye examination.  As noted above, proper notice under Kent was provided in January and March 2014 letters.  Accordingly, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) .

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

Left Wrist Disability

In a May 1994 rating decision, the RO denied service connection for joint soreness, to include wrist pain, based on a finding that although there were complaints of multiple joint pain including left wrist pain in service, there was no finding of
arthritis or any other etiology.  As there was no evidence of a diagnosed disability, the claim was denied.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim for service connection for left wrist tendonitis was received in July 2007.

Evidence of record at the time of the May 1994 rating decision included the Veteran's service treatment records that showed complaints of left wrist pain in March 1992, during her first period of service, and a diagnosis of tendonitis at that time.  No left wrist disability was diagnosed at the time of her discharge from her first period of service.  Treatment records from the Veteran's second period of service are negative for complaints treatment or a diagnosis of left wrist tendonitis and no left wrist disability was diagnosed at the time of her discharge.

Evidence received subsequent to the May 1994 rating decision includes VA and private treatment records, which are negative for any evidence of a left wrist disability, and the report from a November 2007 VA examination, which shows that there was no pathology of the left wrist on which to render a diagnosis.  As before the May 1994 decision, there is no evidence of a current left wrist disability.
Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence of a current left wrist disability.  The newly submitted evidence does not show that the Veteran has a currently diagnosed left wrist disability.  Hence, the evidence is not material for purposes of reopening the claim.  Absent evidence of a current left wrist disability, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  

As to the Veteran's general statements to the effect that she has a current left wrist disability related to her active service, these statements are cumulative and redundant because she made similar statements prior to the May 1994 denial, which were considered by the RO at that time.  Thus, they are not new and material evidence sufficient to reopen the claim. 

As new and material evidence has not been received, the claim for service connection for a left wrist disability is not reopened.

Kidney Condition

In a May 1994 rating decision, the RO denied service connection for a kidney infection, based on a finding that service medical records were negative for evidence of a chronic kidney infection or other chronic genitourinary disease.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim for service connection for a kidney infection was received in July 2007.

Evidence of record at the time of the May 1994 rating decision included the Veteran's service treatment records, which are negative for any evidence of complaints, treatment or diagnosis of a kidney infection or any other chronic genitourinary conditions.  No kidney condition was diagnosed during service or at the time of his discharge.

Evidence received subsequent to the May 1994 rating decision includes VA and private treatment records, which are negative for any evidence of a kidney condition, and the report from a November 2007 VA examination, which shows that the Veteran reported one episode of a kidney infection in 1982, which resolved with antibiotics, and no recurrence of any kidney infections since that time.  After physical examination, the examiner concluded that there was no pathology of the kidneys upon which to render a diagnosis.  As before the May 1994 decision, there is no evidence of a current kidney condition.

Much of this evidence is new in that it was not previously of record.  What is missing to award service connection is evidence of a current kidney condition.  The newly submitted evidence does not show that the Veteran has a currently diagnosed kidney condition.  Hence, the evidence is not material for purposes of reopening the claim.  Absent evidence of a current kidney condition, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  

As to the Veteran's general statements to the effect that she has a current kidney condition related to her active service, these statements are cumulative and redundant because she made similar statements prior to the May 1994 denial, which were considered by the RO at that time.  Thus, they are not new and material evidence sufficient to reopen the claim. 

As new and material evidence has not been received, the claim for service connection for a kidney condition is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a left wrist disability, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a kidney condition, and the request to reopen is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4) (2014). The Veteran contends that she has an eye disability related to her active military service.

Service treatment records reflect that on July 1980 enlistment examination, the Veteran reported that her left eye watered.  In July 1981, she reported excessive tearing and swelling of the right eye, and blurry vision.  Slit lamp testing showed no
abnormalities.  There were clear and open anterior chambers.  The impression was
no abnormalities noted.  On June 1992 separation examination, it was noted that she
had eye trouble, though no abnormalities on examination were found.  Other active
duty service treatment records show that on a January 2004 eye examination, she
had scar tissue on the left eye.  On February 2006 retirement examination, the
Veteran reported blurred vision, scarring in the left eye, and glasses and cataracts
since 1998.  

Post-service records reflect that on November 2007 VA examination,
there was a finding of gliosis over the nasal portion and center of the disc of the
optic nerve on the left.  Both lenses showed trace nuclear sclerosis.  The diagnoses
were ON Gliosis unknown etiology OD (right eye), cataract non-visually significant OU (left eye), and refractive error, myopia, presbyopia.

The Veteran was afforded a VA examination in November 2013.  The examiner concluded that there were no eye disabilities noted on examination.  Therefore, he opined that it is not as least as likely as not that the Veteran's eye disorder was etiologically related to any incident of active service, to include her reports of blurred vision, watery eyes and scar of the left eye and indication of cataracts.  Specifically, with regard to the Veteran's reports of scarring of the cornea, the examiner concluded that there was no scarring of the cornea on examination, and noted that scarring of the cornea does not resolve, it is permanent.  The examiner also noted that as watery eyes were not noted on examination, such symptoms were not caused by active service.  Furthermore, he noted that cataracts are a normal process of aging and therefore, not caused by active service.  In addition, the examiner also found that the Veteran's blurred vision (which was only present without glasses) was due to her myopic refractive error, which was not a result of active service.  

The examiner also concluded that the evidence did not clearly and unmistakably show that the Veteran had an eye disability, other than the inborn error of refraction, which existed prior to entry into active duty.  

The Board notes that congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07. 

However, there is no medical opinion of record addressing the question of whether or not the pre-existing congenital refractive error was aggravated (that is to say, permanently worsened beyond its normal natural progression) by military service.

The Board also notes that the November 2013 examiner did not address whether the gliosis of the right eye, diagnosed on VA examination in November 2007, is related in any way to the Veteran's active military duty.  As held in McClain v. Nicholson, 21 Vet.App, 319 (2007), the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  

For these reasons, the Board finds that the opinion is inadequate, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Once VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Therefore, the Board finds that an examination and opinion are needed to determine whether any current eye disorder was incurred or aggravated during the Veteran's active military service. 38 U.S.C.A. § 5103A(d)  (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder. 

2.  After completion of the above development, afford the Veteran a VA examination to determine the etiology of any currently diagnosed eye disorder.  The claims folder must be made available to and reviewed by the examiner.  Any and all special studies or tests deemed necessary must be conducted. 

Initially, the examiner should address whether the Veteran currently has gliosis, as diagnosed in the 2007 VA examination.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed eye disorder is etiologically related, in whole or in part, to the Veteran's active service. 

The examiner should also provide an opinion as to whether any of the Veteran's treatments in service for  her eyes constituted a superimposed disease or injury that resulted in aggravation of any pre-existing congenital eye disorder, including refractive error.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Readjudicate the remaining claim.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


